


Exhibit 10.1

 

SENIOR MANAGEMENT

EMPLOYMENT AGREEMENT

 

Employment Agreement (hereinafter called “Agreement”) made as of this 1st day of
February, 2006, between Butler Services, Inc., hereinafter called “Employer”)
and Mark Koscinski (hereinafter called “Employee”) who resides at 400 Mothers
Lane, Neshanic Station, NJ 08853. Employer and Employee agrees as follows:

 

1.

The Employee warrants and agrees to all of the following:

 

 

(a)

to devote his/her entire skill, labor and attention to Employer’s business and
to promptly perform all services pertaining to Employee’s position;

 

 

(b)

that Employer may set-off against any wages or other compensation due the
Employee any amounts owed by the Employee to the Employer;

 

 

(c)

that Employee will not knowingly use any trade secret, confidential information,
or other intellectual property right of another in the performance of the
Employee’s duties for Employer; and

 

 

(d)

that there is no written or oral contract or any other impediment which would in
any way inhibit or otherwise prohibit Employee’s employment hereunder.

 

2.          If Employer pays Employee a monthly car allowance, it will be
subject to payroll deductions and federal, state and local income tax
withholding. The car allowance covers all costs for use of Employee’s car on
Employer’s business including for example repairs, insurance and depreciation
except fuel costs. Fuel costs incurred on company business is the sole
additional expense reimbursable by Employer at a rate to be determined from time
to time by Employer. The car allowance shall be prorated for partial months of
employment and is not payable during the employment termination notice period
referenced in paragraph six (6) below.

 

3.          Subject to applicable law, Employee for a period of one (1) year
from the date of termination of this Agreement, either directly or indirectly,
for his own purposes or those of another person or entity:

 

 

(a)

will not solicit business similar to that of Employer’s from Employer’s clients
that Employee may have contacted or been assigned to at any time during
employment with Employer; and

 

 

(b)

will not contact or approach, any employee and/or consultant of Employer
including staff and billable employees for the purpose of attempting to or
actually soliciting or hiring that person.

 

Employee agrees that should Employer seek to enforce or determine its rights
under this paragraph three (3) because of an act of the Employee which the
Employer believes to be in violation of this paragraph, the one year time period
stated above shall be extended by the time necessary to obtain judicial
enforcement of the Employer’s rights hereunder. Should a court of competent
jurisdiction determine that this Paragraph three (3) is unenforceable; the
parties agree that this paragraph three (3) shall be enforced to the maximum
extent permitted by law. Employee agrees that sections three a (3a.) and three b
(3b.) are separate and distinct promises and that unenforceability of one has no
effect on the enforceability of the other.

 

4.          Employee agrees that any inventions, discoveries, improvements, or
works which are conceived, developed, suggested by, or created in anticipation
of, in the course of or related to Employer’s business including work done by
the Employee and all corresponding patents or copyrights shall become the
absolute property of the Employer.

 

Employee agrees that all information of a technical or business nature, such as
know-how, trade secrets, business plans, data, programs, processes, techniques,
software, customer information, employee information, employment candidate
information, inventions, discoveries, formulae, patterns, and devices
(collectively the “Confidential Information”) acquired by Employee in the course
of his/her employment is valuable proprietary and confidential information of
Employer. Employee agrees that such Confidential Information, whether in
written, verbal or model form, shall not be disclosed to anyone outside the
employment of Employer without Employer’s express written consent.

 

Employee further agrees not to utilize or make available any such knowledge or
information either directly or indirectly in connection with the establishment
of an enterprise similar to that of the Employer or which will compete with
Employer, or in connection with the solicitation, acceptance, or conduct of
employment with any other employer. Employee is not, however, prohibited from
utilizing the knowledge and information gained from his/her general experience
obtained prior to or during his/her employment with Employer.

 

--------------------------------------------------------------------------------

 

Upon termination of Employee’s employment, Employee shall immediately return and
deliver to Employer all Information and property of Employer. Employee shall not
retain any originals or copies of any Employer information or property including
for example, books, papers, price lists, customer contracts, employee and
candidate information, bids, customer lists, files, notebooks or any documents,
property, or information containing any Confidential Information or information
that otherwise relates to Employer’s business.

 

5.          Employee acknowledges that his breach of clauses 3 and/or 4 may
result in irreparable damage to Employer, which may not be adequately
compensated by the payment of money damages. Accordingly, Employer may seek and
obtain injunctive relief against Employee for any breach or threatened breach of
clauses 3 and/or 4, in addition to any other legal remedies, which may be
available.

 

6.          Provided Employee does not relocate his primary residence, Employee
may, for business purposes, stay at a hotel room (single room only) within a
five mile radius of Montvale, NJ up to twice per week. Employer shall reimburse
Employee for the reasonable cost of such hotel lodging provided Employee
complies with Employer’s expense policies and procedures as may be modified by
Employer from time to time in Employer’s sole discretion.

 

7.          During the first year of continuous employment and for each year of
continuous employment thereafter, Employee will earn vacation at a rate of 1.66
days per calendar month. Employee agrees to use his full allotment of vacation
within one year from the date vacation is earned. Subject to applicable law,
carrying over of vacation time is not permitted except if approved in writing,
in advance, by Employee’s immediate supervisor. Employee shall comply with
Employer’s vacation policies and procedures, as may be modified by Employer from
time to time in Employer’s sole discretion. In the event of conflict between
such policies and procedures and this clause, this clause shall control.

 

8.          Employer agrees that Employee will not be required to report to
Employer’s Fort Lauderdale office on average more than two weeks per month.
Subject to the above, Employee shall be required to undertake travel on behalf
of Employer in furtherance of its business.

 

9.          If Employer incurs any legal fees or other costs to proceed against
Employee related to Employee’s breach of this Agreement or obligations imposed
on Employee by law, then in addition to any and all equitable and legal rights
and remedies which Employer may have against Employee, if Employer prevails
Employee shall be liable to and pay Employer for all of Employer’s attorneys’
fees, costs and expenses.

 

10.       This agreement may be terminated by Employer or Employee at any time
for any reason whatsoever or no reason by giving the other party six (6)
month(s) prior notice. If within two years from the date of this agreement,

 

 

i.

Employer changes Employee’s principal place of employment from NJ to another
state outside a thirty mile radius from Montvale NJ or

 

 

ii.

the current Chief Financial Officer position at Butler International, Inc.
becomes vacant and Butler International, Inc. is not actively considering
Employee for such position or such position is offered to another person,

 

then the six month notice period stated above shall be extended by two (2)
additional months, provided that notice of termination is given within nine
months from the time that either i. or ii. occurs. Otherwise, the additional two
month notice period does not apply.

 

During the applicable notice period, Employee shall continue to perform services
for Employer unless otherwise directed by Employer in writing.

 

Nothing in this Agreement shall be construed to prevent Employer from
terminating Employee’s employment without notice for “Cause.” By way of example,
“Cause” shall mean any of the following:

 

 

•

willful misconduct, fraud, conviction of a felony, consistent neglect of duties,
or material negligence by Employee in the performance of his duties hereunder,

 

•

material breach by Employee of the terms of this Agreement,

 

•

Employee’s breach of fiduciary duty to Employer,

 

•

Any dishonest; disloyal or illegal conduct by Employee including without
limitation falsification of reports, records or information submitted to
Employer by Employee,

 

•

Employee’s chronic absenteeism or lateness

 

•

Employee’s chronic use of alcohol or use of illegal drugs or addiction to habit
forming drugs which impair Employee’s ability to perform his required duties and
services under this Agreement or

 

•

Employee participates, performs or knowingly permits any acts of moral
turpitude.

 

In the event of termination by either party regardless of reason, all
compensation, salary, commissions, bonus, benefits, and rights thereto cease as
of the termination date.

 

--------------------------------------------------------------------------------

 

11.           This Agreement including the attached rider is the entire
agreement between Employer and Employee. This Agreement replaces all prior
agreements, whether oral or written, between Employee and Employer, Employer’s
parent and subsidiary organizations relating to any of the matters addressed in
this Agreement and to matters previously discussed or mentioned relating to
employment. Employee and Employer agree that all promises, representations, and
understandings relating to the above are merged into this Agreement. No oral
arrangements have been made between Employer and Employee. This agreement may be
amended only in writing signed by Employer and Employee. If any provision of
this Agreement is or becomes prohibited by or invalid under applicable law, it
shall be deemed modified to conform with the minimum requirements of such law,
or, if for any reason it is not deemed so modified, such prohibition or
invalidity will not effect any other provision of this Agreement.

 

The obligations of the Employee under this Agreement shall be binding upon his
heirs, successors and assigns. Employee may not assign this agreement in whole
or in part.

 

Accepted and Agreed:

Butler Services, Inc.

 

 

[img1.jpg]


/s/ Edward Kopko
[img4.jpg]

Mark Koscinski

Title: CEO

 

 

Date: 1/5/2006

Date: 1/15/2006

 

 

--------------------------------------------------------------------------------

 



 

RIDER

 

RIDER ATTACHED TO AND FORMING PART OF THE EMPLOYMENT AGREEMENT DATED February 1,
2006 BETWEEN MARK KOSCINSKI (“Employee”) AND BUTLER SERVICES, INC. (“Employer”).

 

I.           Initially, Employee’s title is Vice President and Controller of
Butler Services, Inc. Employer may at Employer’s option designate Employee as
Vice President and/or Controller of Butler International, Inc. and/or its
subsidiaries, which positions Employee agrees to fulfill without additional
compensation from Employer, Butler International, Inc. and/or any of its
affiliates or subsidiaries during the period of such designation. The term of
employment hereunder shall begin on January 9, 2006 or sooner upon mutual
agreement of the parties, until terminated as provided for in this Agreement.

 

Your current compensation structure is as follows:

 

Weekly Base Salary: Three Thousand, Three hundred and Sixty Five and 38/100
Dollars ($3,365.38)

 

Auto Allowance: Five Hundred and Fifty Dollars ($550.00) per month

 

2.           Signing Bonus: Within twenty (20) days from the date of
commencement of Employee’s employment with Employer hereunder, Employer shall
pay to Employee a one time signing bonus of Twenty nine Thousand One Hundred and
Sixty Six and 66/100 Dollars ($29,166.66). In the event Employee voluntarily
resigns or his employment is terminated for cause in the first year of
Employee’s employment, Employee shall return one twelfth (1/12) of the signing
bonus to Employer for each full month Employee does not complete during such
first year.

 

3.           In addition to the base salary (“Base Salary”) enumerated above,
Employer may, subject to the terms and conditions of this Rider, pay Employee a
calendar year incentive bonus (“Bonus”) contingent upon Employee’s successful
achievement as determined by Employer of certain Management Objectives.
Management Objectives and the applicable bonus percentage of your salary shall
be designated by Employer in writing to Employee.

 

Employer may in its sole discretion pay up to seventy (70%) percent of the
anticipated Bonus (“Advance”) in equal quarterly installments over the
corresponding calendar year. At the end of the calendar year, Employer shall
determine earned Bonus, if any. To the extent the earned Bonus exceeds the
Advance, Employer shall pay Employee the difference. If Advances exceed the
earned Bonus, Employee shall not be required to reimburse Employer the
difference.

 

Advances and earned Bonus, if any, will be disbursed approximately one (1) month
after the determination of the covered period. Achievement of the Management
Objectives shall be determined by Employer in its sole discretion. The Bonus, if
any, is not earned, due or payable unless and until it has been authorized by
Employer’s Chief Executive Officer.

 

Notwithstanding anything to the contrary contained herein or in the Employment
Agreement, the above Bonus shall be prorated for any year in which the Employee
is employed by Employer for less than a full calendar year to the earlier of the
date of employment termination or if Employee does not work during the
termination notice period, the date of termination notice.

 

Notwithstanding anything to the contrary contained herein or in the Employment
agreement, this Clause applies to only in those calendar years for which
Employer designates in writing to Employee a bonus percentage corresponding to
Management Objectives. If for any given calendar year Employer does not
designate a bonus percentage corresponding to Management Objectives then no
Bonus is due or payable for that calendar year. For the calendar year 2006,
Employer shall provide Employee with the opportunity to earn a Bonus with a
target level of Twenty Five percent (25%) of Employee’s annual Base Salary, not
to exceed in any event Forty Three Thousand, Seven Hundred and Fifty dollars
($43,750).

 

--------------------------------------------------------------------------------

 



If Employee disputes all or part of the calculated Bonus, Employee agrees to
provide written notification to Employer within ten (10) days of Employee’s
receipt of the Bonus, specifying the nature of the dispute. Employee agrees that
Employee’s failure to so notify Employer constitutes Employee’s agreement that
said Bonus is correct.

 

4.          The salary, auto allowance and Bonus above noted are subject to
change or termination from time to time at the discretion of the Employer.
Employer will notify Employee of any such change or termination and the relevant
effective date. Should Employee disagree with any change, s/he shall have ten
(10) days from the date of notice to notify the Employer in writing of any
exception. Failure to notify the Employer shall be deemed to be acceptance of
the Employer’s determination as to such change or termination.

 

Accepted and Agreed:

 

Butler Services, Inc.

 

 

 

[img2.jpg]


 

[img3.jpg]


Mark Koscinski

 

Title:

 

 

 

Date: 1/6/2006

 

Date: 1/6/2006

 

 

 

--------------------------------------------------------------------------------